In an action to recover damages for personal injuries, the defendants New York City Transit Authority, Staten Island Rapid Transit Operating Authority, Metropolitan Transportation Authority, and Manhattan and Bronx Surface Transit Operating Authority appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated *817July 20, 1998, which denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
In light of the massive snowfall which began three days prior to the plaintiffs fall, and the additional precipitation which took place only a few hours prior to the plaintiffs fall, the appellants were not negligent in failing to clear all traces of snow from the stairwell where the plaintiff allegedly slipped. Therefore, the appellants’ cross motion for summary judgment should have been granted (see, Bethel v New York City Tr. Auth., 92 NY2d 348, 350, 356; Palmer v Pennsylvania Co., 111 NY 488, 494; Martinez v Columbia Presbyt. Med. Ctr., 238 AD2d 286; Valentine v City of New York, 86 AD2d 381, 383-384, affd 57 NY2d 932; see also, Urena v New York City Tr. Auth., 248 AD2d 377; Fuks v New York City Tr. Auth., 243 AD2d 678). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.